1    Malcolm Segal (SBN 075481)
2
     Rebecca L. Ferguson (SBN 307170)
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4    Telephone: (916) 441-0886
5    Facsimile: (916) 475-1231
     msegal@segal-pc.com
6    rferguson@segal-pc.com
7
     Attorneys for Defendant
8    SCOTT NORRIS JOHNSON
9

10                           UNITED STATES DISTRICT COURT
11                         EASTERN DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,                  Case No: 2:19-CR-0088 JAM
14                    Plaintiff,
15                                              DEFENDANT’S WAIVER OF
     v.                                         APPEARANCE
16
     SCOTT NORRIS JOHNSON,
17

18                 Defendant.

19

20         Defendant, Scott Norris Johnson, hereby waives his right to be present in
21   open court upon the hearing of any motion or other proceeding in this case,
22   including when the case is set for trial, when a continuance is ordered, when time
23   is excluded under the Speedy Trial Act, when a detention hearing is held, and
24   when any other action is taken by the Court before or after trial, except upon
25   arraignment, plea, trial confirmation, empaneling of jury, or imposition of
26   sentence. Defendant hereby requests the Court to proceed during his every
27   absence that the Court may permit pursuant to this waiver; and agrees that his
28   interests will be deemed represented at all times by the presence of his attorney,
                                                 1
                           DEFENDANT’S WAIVER OF APPEARANCE
1    the same as if defendant were personally present; and further agrees to be

2    present in person in court ready for trial on any date that the Court may fix in his

3    absence.

4

5    Dated: June 17, 2019.

6                                           /s/ Scott Norris Johnson_______________
7                                           SCOTT NORRIS JOHNSON

8

9    Dated: June 17, 2019.                  SEGAL & ASSOCIATES, PC
10

11                                          By:       /s/ Malcolm Segal ______________
12
                                                      MALCOLM SEGAL
                                                      Attorneys for Defendant
13                                                    SCOTT NORRIS JOHNSON
     SO ORDERED.
14

15   Dated: June 18, 2019.

16

17
                                     /s/ John A. Mendez_____________________
18                                   JOHN A. MENDEZ
                                     UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                  2
                           DEFENDANT’S WAIVER OF APPEARANCE
